On rehearing the plaintiffs contend that this court overlooked the fact that the defendant did not make *Page 375 
his demand for a jury trial upon the form prescribed by the Clerk of the Civil Court of Fulton County and upon pink paper, as required by Rule 10 of the Rules of the Civil Court of Fulton County.
Conceding, but not deciding, that the Civil Court of Fulton County has the right to prescribe such a rule for the demand of a trial by jury, where the record does not disclose such rules, but does disclose a timely written demand for a jury trial, this court cannot say, as a matter of law, that the demand was not made in accordance with the rules prescribed.
The contention of the plaintiffs is not meritorious.
Judgment adhered to. Gardner and Townsend, JJ., concur.